Citation Nr: 1134744	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-39 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York




THE ISSUE

Whether appellant was paid the correct amount of monthly death pension benefits from April 1, 2007 to March 31, 2008 and from April 1, 2008 forward.  




ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from November 1945 to November 1946.  The Veteran died in March 2007.

This appeal arises from a November 2007 decision of the pension management center of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted entitlement to non-service connected death pension.  The appellant subsequently perfected an appeal disagreeing with the amount of her monthly pension payments.  The claims file is otherwise in the jurisdiction of the Buffalo, New York, RO.

The Board notes that on her December 2008 Form 9, the appellant requested a Board hearing at the RO.  A hearing was subsequently scheduled for August 3, 2011.  However, the appellant failed to report and did not express a desire to reschedule.  Accordingly, the Board will proceed to issue a decision on the appellant's appeal.  


FINDINGS OF FACT

1.  The Veteran died in March 2007.  It is reasonably shown that the appellant paid $1300 for the Veteran's last expenses and was reimbursed $1090 for these expenses.  

2.  From April 1, 2007 to March 31, 2008, and from April 1, 2008 forward, the appellant's countable income for pension purposes was correctly calculated.  The appellant's countable income was $2622 effective April 1, 2007, $6570, effective May 1, 2007, $6714, effective December 1, 2007 and $6924 effective April 1, 2008.  



CONCLUSION OF LAW

From April 1, 2007 to March 31, 2008, and from April 1, 2008 forward, the appellant was paid the correct amount of monthly VA death pension benefits.  38 U.S.C.A. §§ 101, 1501, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The instant case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation. Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In addition, there is no indication that any additional notice or development would aid the appellant in substantiating the appellant's claim.  38 U.S.C.A. §§ 5103, 5103A; see also Dela Cruz, 15 Vet. App. 143 (2001).

II.  Factual Background

In her March 2007 claim, the appellant indicated that she had paid $1300 in burial expenses for the Veteran on March 14, 2007. 

An initial SSA inquiry by the RO showed that the appellant was receiving $236 per month in SSA benefits effective as of December, 2006, $565 per month in SSA benefits as of March 2, 2007 and $577 per month in SSA benefits as of December, 2007. 

A September 2007 decision granted the appellant $1090 in burial benefits.  The decision noted that this was the amount allowed for a Veteran whose death was not related to military service.

In the November 2007 decision, the RO granted the appellant entitlement to non-service connected death pension, including an initial payment of $392, to be paid on April 1, 2007, a payment of $63.00 per month beginning May 1, 2007, a payment of $65 per month beginning December 1, 2007 and a payment of $47 per month beginning April 1, 2008.  The RO noted that it deducted $210 in last expenses for each of these time periods, indicating that that the appellant had reported that she had paid $1300 for these expenses and that VA had reimbursed her for $1090 for these expenses.  

In a September 2008 statement, the appellant indicated that while the Veteran lived, the couple received over $600 per month in pension benefits but upon his death, she was only receiving $67 per month and then it was cut down to $47 per month.  She also indicated that she received $481 per month in Social Security Administration (SSA) payments and thus, with the $47 per month from VA, she had only $528 in monthly income.  She noted that this made it very hard to try and pay her monthly bills, buy food and try to get around.  

In a November 2008 statement of the case, the RO indicated that it included $2,832 in SSA benefits and $210 in expenses paid for the funeral and burial of the Veteran in determining the death pension payment to the appellant effective April 1, 2007.  For the determination of the payment effective May 1, 2007, the RO included $6,780 is SSA benefits and $210 in expenses paid for last expenses.  For the determination of the payment effective December 1, 2007, the RO included $6,924 in SSA benefits and the $210 deduction for last expenses.  For the determination of the payment effective April 1, 2008, the RO included $6,924 from SSA but did not include any deduction for the Veteran's last expenses.   

Consequently, the appellant's income for VA purposes was computed as follows:

      $2622, effective April 1, 2007
      $6570, effective May 1, 2007
      $6714, effective December 1, 2007
      $6924 effective April 1, 2008.  

Accordingly, the RO determined that the appellant's monthly pension rates were:

	$392, effective April 1, 2007.
	$63, effective May 1, 2007
	$65, effective December 1, 2007
	$47, effective April 1, 2008.  

In her December 2008 Form 9, the appellant indicated that she did not start receiving SSA benefits until July 2007.  Also, she indicated that the amount that the RO noted she had received from SSA was incorrect.  Additionally, she asserted that she was informed by the RO that she received $210 in funeral and burial expenses for April 2007-May 2007, December 2007 and April 2008 but that in fact she had not received this money for burial expenses.

In a June 2007 notice letter, SSA informed the appellant that beginning March 2007 she was entitled to $363 per month in SSA benefits as a widow.  This was in addition to the $202 per month she was entitled to based on her own earnings record.  The letter noted that her first check was for $491 and this was the amount of money that she was due through May 2007.  The letter also noted that her next scheduled payment, for June 2007, would be for $365 and that after that she would receive $365 each month.  

III.  Law and Regulations

Improved death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's non-service-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).

To determine the amount of an eligible surviving spouse monthly death pension benefit, VA must subtract the appellant's annual countable income for pension purposes from the MAPR.  The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  The MAPR for a death pension recipient who is  a surviving spouse with no dependents was $7,329, effective December 1, 2006, $7,498 effective December 1, 2007, and $7,933 effective December 1, 2008.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272 and therefore is included as countable income.  The expenses from the Veteran's last illness will be excluded from a surviving spouse's countable income for pension purposes.  38 C.F.R. § 3.262(m).  Payments for such expenses will generally be deducted from annual income for the year in which such payments are made.  38 C.F.R. § 3.262(p).  Certain unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from countable income for the same 12-month annualization period to the extent they were actually paid.  38 C.F.R. § 3.272.

IV.  Analysis

In the instant case, the Veteran died in March 2007.  Entitlement to death pension was subsequently granted to the appellant effective April 1, 2007.  The Board finds that the appellant's countable income was correctly calculated for each time period in question.  

Notably, the RO's initial SSA inquiry showed that the appellant received $236 per month effective December 2006.  Thus, multiplying the $236 per month by 12, the RO determined that the appellant's initial annual income from SSA was $2832.  The RO then subtracted $210 from this amount for the aforementioned deduction for last expenses, leading to a total income from April 1, 2007 of $2622.  The RO then subtracted this amount from the applicable MAPR of $7329 (7329-2622= 4707) and divided this result by 12 (4707/12=$392).

Similarly, the subsequent June 2007 SSA benefits statement indicates that the appellant was awarded $363 per month as a widow, in addition to the $202 per month she was already receiving based on her own earnings.  It was also noted that she was awarded an initial benefits check of $491 for the money she was owed through May 2007.  Thereafter she was scheduled to receive checks for $200 per month and $365 per month respectively, for a total payment of $565 per month.   .  Based on this information the RO calculated the appellant's annual income effective May 1, 2007 as $6,780 (i.e. $565 multiplied by 12).  The RO then subtracted the portion of last expenses from this amount (6780-210=6570) to arrive at the appellant's countable income of $6570.  The RO then subtracted this amount from the applicable MAPR (7329-6570=759) and divided this number by 12 (759/12=63) to arrive at a monthly death pension benefit amount of $63 effective May 1, 2007.

As of December 1, 2007, the record shows that the appellant's Social Security payments were increased to $577 per month resulting in annualized SSA income of $6,924.  The RO then subtracted the portion of last expenses from this amount (6924-210=6714) to arrive at the appellant's countable income of $6714.   The RO then subtracted this amount from the applicable MAPR ($7,498-6714=784) and divided this number by 12 (784/12=65) to arrive at a monthly death pension benefit amount of $65 effective December 1, 2007.

Finally, as of April 1, 2008 the record shows that the appellant's Social Security payments were still $577 per month resulting in annualized SSA income of $6,924.  However, the RO did not subtract $210 from this amount, as the full amount of $210, corresponding to the amount of last expenses not reimbursed by VA, had already been appropriately deducted from the appellant's annual income during the year in which these last expenses were incurred (i.e. from March 2007 to March 2008).  See 38 C.F.R. § 3.262(p).  The RO then subtracted the countable income from the applicable MAPR ($7,498-6924=574) and divided this number by 12 (574/12=47) to arrive at a monthly death pension benefit amount of $47 effective April 1, 2008.  Accordingly, the RO correctly calculated the amount of the appellant's monthly pension benefits for all of the aforementioned time frames.  

The Board notes that the appellant has asserted that the amount that the RO reported that she received from SSA was incorrect.  However, this assertion was based on the appellant not realizing that the RO was calculating how much in SSA benefits the appellant received on an annual basis rather than a monthly basis.  In this regard, the evidence reasonably shows that the RO correctly calculated the amount of the appellant's SSA benefits on an annual basis.

The appellant has also asserted that she never received the various $210 payments, which the RO referred to as money for last expenses.  This assertion appears to be a misunderstanding.  The RO was not indicating that the appellant had received payments of the amount of $210 but was instead deducting $210 in last expenses from the Veteran's countable income for the time frames discussed above because the appellant had already paid $1300 for Veteran's last expenses and had only been reimbursed $1090 for these expenses.  Thus, it was appropriate to deduct this amount from the appellant's countable income during the year in which these last expenses were paid, from March 2007 to March 2008.  This allowed the appellant's countable income for pension purposes to be lowered during this time frame, which in turn allowed her to receive a higher monthly pension payment.  38 C.F.R. § 3.262(p).

Finally, unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been documented as paid, may be excluded from a surviving spouse's income during the 12-month annualization period in which, they were paid.  38 C.F.R. 
§ 3.272(g)(2)(iii).  However, in the instant case, the record does not contain any reporting from the appellant indicating that she incurred medical expenses in excess of 5 percent of the MAPR during any of the annualization periods in question.  Accordingly, there is no basis for deducting medical expenses from the Veteran's countable income for any of these periods.  

In summary, given that the RO accurately determined the Veteran's countable income during the time frames from April 1, 2007, from May 1, 2007, from December 1, 2007 and from April 1, 2008; given that the RO also accurately subtracted these figures from the applicable MAPRs effective December 1, 2006 and December 1, 2007; and given that the RO then accurately divided by 12  the differences between the applicable MAPR's and the corresponding countable income amounts, the Board finds that the appellant was paid the appropriate amount of death pension benefits for all the time frames in question.    

    

ORDER

From April 1, 2007 to March 31, 2008, and from April 1, 2008 forward, the appellant was paid the correct amount of monthly death pension benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


